Title: To Thomas Jefferson from Michael Leib, 1 March 1803
From: Leib, Michael
To: Jefferson, Thomas


          
            Sir, 
            Washington March 1st. 1803
          
          The name of the gentleman about whom I convers’d with you is John Harrison—Permit me to suggest, that in addition to his fitness for the office of a commissioner of Bankruptcy, he has an additional recommendation in having been an uniform whig, and having sustained persecution on account of his unshaken adherence to our cause—As he is of a respectable quaker family and extensively connected with the society of friends, it may be of use and be gratifying to them to find a member of their body noticed by you—
          If, Sir, such an appointment can be made without an interference with your arrangements, I need not say, how much many of your friends would be gratified by the appointment of Mr. Harrison 
          I am, Sir, With sentiments of sincere respect and regard Your obedt Servt.
          
            M Leib
          
        